The petition of the prisoner set forth, that he was an Interpreter in the service of his Britannic Majesty: that he had been sent by the commanding officer at Mackinaw with the prisoners of War taken on the Surrender of Fort Michilimackinac to protect them from the savages on the river St. Clair: that he has been arrested & is now confined in jail &c •—•
The sheriff returned on the writ that he had taken and detained the prisoner on a capias issued from the Supreme court in a suit where Thomas Emerson & Co. were plaintiffs and the said Robert defendant; — that bail was required, and that to the day of the return none had been given.
The following are copies of papers produced by the prisoner on the hearing of the case.
“Heights of Michilimackinac, July 17. 18x2.
Capitulation agreed on between Capt. Charles Roberts, commanding His Britannic Majesty’s forces on the one part, and Lieut. Porter Hanks commanding the Forces of the United States, on the other part:—
Ist The Fort of Michilimackinac shall immediately be surrendered to the British Forces.
2nd The Garrison shall march out with the honors of war, lay down their arms, and become prisoners of war, and shall be sent to" the United States of America, by his Britannic Majesty, not to serve this war, until regularly exchanged; and for the due performance of this article, the officers pledge their word and honor.
*4073d All the Merchant vessels in the harbor, with their cargoes, shall be in possession of their respective owners.
4th Private property shall be held sacred as far as it is in my power.
5th All citizens of the United States who shall not take the oath of allegiance to His Brittannic Majesty, shall depart with their property from the Island in one month from the date hereof.”
“Michilimackinac 25th July 1812
“Report of Prisoners of War passengers on board the Schooner Mary, James Rough Master, consisting of the officers and soldiers of the American Garrison taken at this place, and a number of Individuals citizens of the United States with their property restored to them and guaranteed by the Capitulation of the Island of Michilimackinac on the 17th instant, as follows:” (here follows a list of the names of the officers and citizens— 3 officers, 38 Soldiers, 8 citizens, and the names of the crew of the vessel.) “The above vessel, with the passengers, crew and the property belonging to the passengers and crew, is bound to Black Rock in the State of New York, under the protection of the British Flag, agreeable to the terms of Capitulation.
(Sgd) Charles Roberts
Capt. commanding His B. M. Forces.”
“Garrison Orders.
Fort Michilimackinac, 26. July 1812.
Mr Robert Livingston is appointed to act as interpreter until farther orders.
Mr Livingston is to embark on board the Schooner Mary with the Prisoners of War, with three Indians well acquainted with the bands living on the banks of the River St. Clair, and is to use his utmost endeavors to prevent any insult being offered by these people to the Prisoners of War. When this service has been performed, he is to report himself to the officer Commanding the nearest British Post.
(Sgd) By order of the Comg. Officer.
Joseph Lambeth, Lieut.
Actg. Adjt.”
This day Judge WOODWARD gave the following decision.
*408In the matter of Richard Pattinson, a subject of His Britannic Majesty, residing in Sandwich in the County of Essex, in his Britannic Majesty’s province 0f Upper Canada.
The applicant moved the court for a warrant to apprehend Joseph Quinn and Jane, his slaves, now within this Territory.
The following is the decision by Judge Woodward upon the motion.